 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8
                               )
 9   GRISELDA MADRIGAL GARCIA, )                  Case No. 1:20-cv-01173-SAB
                               )
10             Plaintiff,      )                  ORDER RE STIPULATION FOR AN EXTENSION
                               )                  OF TIME
11        vs.                  )
                               )                  (ECF No. 16)
12   COMMISSIONER OF SOCIAL    )
     SECURITY,                 )
13                             )
               Defendant.      )
14                             )
15            On May 7, 2021, a stipulation was filed for an extension of time for Defendant to respond
16   to Plaintiff’s letter brief.
17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
18            1.      Defendant shall serve the response to Plaintiff’s letter brief on or before May 7,
19                    2021;
20            2.       Plaintiff’s opening brief shall be filed on or before June 7, 2021;
21            3.      Defendant’s opposition to the opening brief shall be filed on or before July 7,
22                    2021; and
23            4.      Plaintiff’s reply, if any, shall be filed on or before July 22, 2021.
24
     IT IS SO ORDERED.
25
26   Dated:        May 7, 2021
                                                             UNITED STATES MAGISTRATE JUDGE
27
28


                                                         1
